An information was filed in the Criminal Court of Record of Orange County, charging the plaintiff in error with having entered a bigamous marriage. Upon a trial of the cause, a conviction was had and it is now here upon writ of error.
It appears from the testimony that the plaintiff in error, in July, 1924, in Bartow, Florida, married one Martha Elizabeth Ellison, and that on December 3, 1928, in Orlando, Florida, he was also married to one Ida Lawrence, without having been divorced from his wife, Martha Elizabeth.
It is contended here that the judgment should be reversed because the evidence discloses that his wife Martha Elizabeth told him in the summer of 1928 that she had secured a divorce and had married again, and introduced him at the time to her alleged second husband, and that he, the plaintiff in error in good faith believed that her statement was true.
What we believe to to be the correct rule in such cases is stated in State v. Hendrickson, 67 Utah 15, 245 Pac. R. 375, 57 A. L. R. 786, where it is held in effect that an honest belief, reasonably entertained, that a valid divorce has been granted will not constitute a defense to a prosecution for Bigamy. The cited case is sustained by the weight of authority. See note in the same volume, page 792; also People v. Spoor, 235 Ill. 230, 85 N.E. R. 207, 126 A. S. R. 197, and note; 14 A.  E. Ann. Cas. 638; 7 C. J. 1165, and 3 R. C. L. 802.
Other questions are raised and discussed in the brief of plaintiff in error, but in view of what we have said, and also in view of the admissions of the plaintiff in error when he was upon the stand as a voluntary witness in his own behalf, we deem it unnecessary to refer to them.
  It follows that the judgment should be affirmed. *Page 738